18-55224-mbm   Doc 45   Filed 05/13/19   Entered 05/13/19 11:15:49   Page 1 of 17
18-55224-mbm   Doc 45   Filed 05/13/19   Entered 05/13/19 11:15:49   Page 2 of 17
18-55224-mbm   Doc 45   Filed 05/13/19   Entered 05/13/19 11:15:49   Page 3 of 17
18-55224-mbm   Doc 45   Filed 05/13/19   Entered 05/13/19 11:15:49   Page 4 of 17
18-55224-mbm   Doc 45   Filed 05/13/19   Entered 05/13/19 11:15:49   Page 5 of 17
18-55224-mbm   Doc 45   Filed 05/13/19   Entered 05/13/19 11:15:49   Page 6 of 17
18-55224-mbm   Doc 45   Filed 05/13/19   Entered 05/13/19 11:15:49   Page 7 of 17
18-55224-mbm   Doc 45   Filed 05/13/19   Entered 05/13/19 11:15:49   Page 8 of 17
18-55224-mbm   Doc 45   Filed 05/13/19   Entered 05/13/19 11:15:49   Page 9 of 17
18-55224-mbm   Doc 45   Filed 05/13/19   Entered 05/13/19 11:15:49   Page 10 of 17
18-55224-mbm   Doc 45   Filed 05/13/19   Entered 05/13/19 11:15:49   Page 11 of 17
18-55224-mbm   Doc 45   Filed 05/13/19   Entered 05/13/19 11:15:49   Page 12 of 17
18-55224-mbm   Doc 45   Filed 05/13/19   Entered 05/13/19 11:15:49   Page 13 of 17
18-55224-mbm   Doc 45   Filed 05/13/19   Entered 05/13/19 11:15:49   Page 14 of 17
18-55224-mbm   Doc 45   Filed 05/13/19   Entered 05/13/19 11:15:49   Page 15 of 17
18-55224-mbm   Doc 45   Filed 05/13/19   Entered 05/13/19 11:15:49   Page 16 of 17
18-55224-mbm   Doc 45   Filed 05/13/19   Entered 05/13/19 11:15:49   Page 17 of 17
